Case: 13-11221      Document: 00512783797         Page: 1    Date Filed: 09/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11221                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                               September 26, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

GLORIA PALACIOS,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-424-1


Before KING, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       In this direct criminal appeal, defendant-appellant Gloria Palacios
challenges the sentence of imprisonment that the district court imposed (but
not her conviction). While this appeal was pending, however, it appears that
Palacios served her sentence and was released on September 17, 2014. As
such, it appears that this appeal is moot. E.g., United States v. Prnka, 543 F.
App’x 419 (5th Cir. 2013); United States v. Kline, 454 F. App’x 372, 373 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11221    Document: 00512783797     Page: 2   Date Filed: 09/26/2014



                                 No. 13-11221
Cir. 2011); United States v. Hayes, 455 F. App’x 516, 517 (5th Cir. 2011). We
will dismiss the appeal.
      If there is a “collateral consequence” of Palacios’ sentence that causes
“some concrete and continuing injury” rendering this appeal a live controversy,
see Spencer v. Kemna, 523 U.S. 1, 7 (1998), then Palacios shall file a motion to
reinstate the appeal, setting out the basis therefor, no later than October 3,
2014. See United States v. Clark, 193 F.3d 845, 847 (5th Cir. 1999) (stating
that the burden is on the defendant-appellant). The government shall respond
to Palacios’ motion no later than October 10, 2014.
      APPEAL DISMISSED.




                                       2